Citation Nr: 0938710	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to May 30, 2007, and in excess of 30 percent from July 
1, 2008, for residuals, right knee injury with degenerative 
changes.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
right knee disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a cervical spine 
(neck) disability, claimed as secondary to a left shoulder 
disability.

5.  Entitlement to service connection for headaches, claimed 
as secondary to a left shoulder disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions in May and December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

These matters were previously before the Board in October 
2007 when they were remanded for additional development.

A rating decision dated in December 2007 reflects, in 
pertinent part, that a 100 percent rating (including in part 
pursuant to 38 C.F.R. § 4.30) was granted for the service-
connected right knee disability from May 31, 2007 through 
June 30, 2008, and that a 30 percent rating was assigned from 
July 1, 2008.




FINDING OF FACT

On October 2, 2009, prior to promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, dated in 
September 2009, that withdrawal of appeal of all of the 
issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issues of entitlement to an initial rating in 
excess of 10 percent prior to May 30, 2007, and in excess of 
30 percent from July 1, 2008, for residuals, right knee 
injury with degenerative changes, entitlement to service 
connection for a left hip disability, claimed as secondary to 
the service-connected right knee disability, entitlement to 
service connection for a left shoulder disability, 
entitlement to service connection for a cervical spine (neck) 
disability, claimed as secondary to a left shoulder 
disability, and entitlement to service connection for 
headaches, claimed as secondary to a left shoulder disability 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of 
entitlement to an initial rating in excess of 10 percent 
prior to May 30, 2007, and in excess of 30 percent from July 
1, 2008, for residuals, right knee injury with degenerative 
changes, entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
right knee disability, entitlement to service connection for 
a left shoulder disability, entitlement to service connection 
for a cervical spine (neck) disability, claimed as secondary 
to a left shoulder disability, and entitlement to service 
connection for headaches, claimed as secondary to a left 
shoulder disability, and those issues are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


